Citation Nr: 0216720	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUE

Entitlement to a rating higher than 20 percent for the 
service-connected low back disability.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1968 to July 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision of the RO that granted 
service connection and assigned an initial rating of 10 
percent, effective on June 6, 2000.  

In a rating decision of November 2001, the RO assigned an 
increased rating of 20 percent for the service-connected low 
back disability, effective on June 6, 2000.  

In the May 2002 presentation before the Board, the veteran's 
representative also contended that the veteran is unable to 
secure gainful employment as a result of his service-
connected disabilities, again raising the issue of a total 
compensation rating based on individual unemployability 
(TDIU).  

As that issue has not been fully developed for appellate 
review, it is referred to the RO for such further action as 
may be deemed necessary.  



REMAND

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  Service 
connection has been granted for a low back disability.  

The veteran contends that his low back disability is worse 
than currently rated and causes severe functional impairment.  
The veteran also maintains that, although he was afforded a 
VA examination in September 2000, this examination did not 
reflect the full extent of his disability.  

The report of the May 2001 VA examination indicates that 
there was marked paravertebral muscle spasm, as well as some 
limitation of motion. There is no opinion as to current 
severity, including functional impairment, of the veteran's 
service-connected low back disability.  

Thus, VA cannot rate the low back disability at this time 
without further medical clarification.  As such, the Board 
finds that the veteran should be afforded another 
examination.  

Moreover, the regulations for evaluation of certain 
disabilities of the spine-i.e., intervertebral disc 
syndrome-were revised, effective on September 23, 2002, and 
the veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  64 Fed. Reg. 25202 (May 
11, 1999); Karnas, 1 Vet. App. 308.  

Likewise, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  

The Board notes that, according to Fenderson, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  In this case, the RO granted a 
20 percent rating for the veteran's service-connected low 
back disability, effective the original date of claim in June 
2000.  

As such, the RO apparently did not find that staged ratings 
were warranted.  However, when the RO reconsiders the 
veteran's claim, pursuant to this remand, the RO should 
consider the application of staged ratings, if warranted.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and have him 
submit any additional medical evidence to 
support his claim for increase.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of the service-connected low 
back disability.  Specifically, the 
examiner should express an opinion as to 
whether there is severe painful motion or 
weakness associated with the low back 
disability.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups.  The examiner should also be asked 
to determine whether there is related 
weakened movement, excess fatigability or 
incoordination. The examiner should 
comment on the severity of the service-
connected disability in terms of the 
applicable rating criteria, both old and 
new.  In addition, the examiner should 
identify all employment limitations 
presented by the service-connected low 
back disability and opine as to the 
extent thereof.  The examiner should 
provide an opinion as to whether the 
veteran's service-connected low back 
disability renders him unable to secure 
or follow a substantially gainful 
occupation.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
new rating criteria have been added to 
the claims folders for the convenience of 
the examiner.  

3.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's pending 
claim, taking into consideration the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to 
and as of September 23, 2002; and the 
application of "staged ratings" in 
accordance with Fenderson, if warranted.  
After review by the RO, if any decision 
remains adverse to the veteran, an 
appropriate Supplemental Statement of the 
Case should be sent to the veteran and 
his representative, and they should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of the claim.  38 
C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




